DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2022 has been entered.


Response to Amendment
Received 02/09/2022

	Claim(s) 1-3, 6-17, and 20-29 are pending.
	Claim(s) 1, 6-15, and 20-29 have been amended.
Claim(s) 4, 5, 18, and 19 have been cancelled.
The 35 U.S.C § 103 rejection to claims 1-3, 6-17, and 20-29 have been fully considered in view of the amendments received 02/09/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 02/09/2022



Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive; as expressed below.



Regarding independent claim(s) 1, 14, 15, 28, and 29:


The Examiner disagrees. Although, the if-else type language was applied to the subject matter of the independent claims, the limitations used to form the if-else statement fails to provide clear differences from the prior art. Furthermore, generating an event (corresponding to the higher fidelity representation and data representing the higher fidelity representation in an encoded form) when it is determined that a trigger is met (corresponding to a relatively high resolution is indicated by the data). In this case, the determining trigger corresponds to data that indicates high resolution in order to perform the event corresponding to generating the indicated high resolution data, which is similarly the case for lower fidelity and the low resolution. However, Bastani et al. (US PGPUB No. 20190019315 A1) teaches generating the higher fidelity representation and data representing the higher fidelity representation in an encoded form when it is determined that a relatively high resolution is indicated by the data (Bastani; [¶ 0016-0018]), as argued above.


Applicant argues (Remarks, Page 16, ¶ 2), that “Milanfar does not disclose or suggest determining whether resolution indicative data indicates that a relatively high resolution is to be used or whether a relatively low resolution is to be used, and selecting a higher fidelity representation and generating the higher fidelity representation and data representing the higher fidelity representation in an encoded form when it is determined that a relatively high resolution is indicated by the data, and selecting a lower fidelity representation and generating the lower fidelity representation and data representing the lower fidelity representation in an encoded form when it is determined that a relatively low resolution is indicated by the data.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of the combination as a whole. Wherein, Bastani et al. teaches determining whether resolution indicative data indicates that a relatively high resolution is to be used or whether a relatively low resolution is to be used (Bastani; [¶ 0016-0018]). Additionally, Bastani et al. teaches providing a higher fidelity representation and generating the higher fidelity representation and data representing the higher fidelity representation in an encoded form when it is determined that a relatively high resolution is indicated by the data (Bastani; [¶ 0016-0019]). Furthermore, Bastani et al. teaches providing a lower fidelity representation and generating the lower fidelity representation and data representing the lower fidelity representation in an encoded form when it is determined that a relatively low resolution is indicated by the data (Bastani; [¶ 0016-0018]). However, Bastani et al. fails to explicitly teach selection of a high and a low fidelity representation; Milanfar et al. (US PGPUB No. 20170206632 A1), in order to incorporate a selection (Milanfar; [¶ 0077-0078, ¶ 0080, and ¶ 0082-0083]).


Regarding dependent claim(s) 8 and 22:

Applicant argues (Remarks, Page 16, ¶ 7 to Page 17, ¶ 1), that “For the reasons set forth above with respect to the independent claims, it is respectfully submitted claims 22 and 8 are not obvious. Nothing in Israelsen would lead one of average skill in the art to determine whether resolution indicative data indicates that a relatively high resolution is to be used or whether a relatively low resolution is to be used, and selecting a higher fidelity representation and generating the higher fidelity representation and data representing the higher fidelity representation in an encoded form when it is determined that a relatively high resolution is indicated by the data, and selecting a lower fidelity representation and generating the lower fidelity representation and data representing the lower fidelity representation in an encoded form when it is determined that a relatively low resolution is indicated by the data, as provided in the independent claims from which claims 22 and 8 depend.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of the combination as a whole. Wherein, as addressed above Bastani et al. as modified by Milanfar et al. teaches the agued subject matter.



	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15-17, 20, 21, 23-28, 1-3, 6, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastani et al., US PGPUB No. 20190019315 A1, hereinafter Bastani, in view of Nystad et al., US PGPUB No. 20130195352 A1, hereinafter Nystad, and further in view of Milanfar et al., US PGPUB No. 20170206632 A1, hereinafter Milanfar.
	
Regarding claim 15, Bastani discloses a data processing system (Bastani; a video processing and display system (i.e. data processing system) [¶ 0015-0016], as illustrated within Fig. 1) comprising:
producer circuitry operable to generate arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises GPU and/or display (i.e. producer circuitry) operable to generate (buffer) frames of pixel values (i.e. arrays of data elements) [¶ 0015-0017]; moreover, pixel values of an array/frame represented in one or more frame buffers [¶ 0016-0018]);
encoding circuitry operable to encode arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises encoder (i.e. encoding circuitry) operable to encode frames of pixel values (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0014-0015]; moreover, pixel values of an array/frame represented in one or more frame buffers [¶ 0016-0018]);
decoding circuitry operable to decode encoded versions of arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises decoder (i.e. decoding circuitry) operable to decode encoded versions of frames (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0015, ¶ 0019-0020, and ¶ 0026]); and
consumer circuitry operable to use arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises display (i.e. consumer circuitry) operable to use frames (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0019-0020]; moreover, HDM operable to use pixel values [¶ 0021-0023]);
wherein:
the producer circuitry generating an array of data elements (Bastani; the GPU and/or Display (i.e. producer circuitry), as addressed above, generating a (buffer) frame (i.e. array of data elements) [¶ 0015-0017], as depicted within Fig. 1; moreover, display buffer (frame(s)) [¶ 0018-0020]);
Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to encode a frame (i.e. array of data elements, buffer(s) of pixel values) so as to produce an encoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0014-0015 and ¶ 0017], as depicted within Fig. 1; wherein, GPU is configured to perform the encoding function (of the encoder) corresponding to encoding circuitry [¶ 0015]) by:
dividing the array of data elements into plural separate blocks (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by implicitly separated/dividing the frame (i.e. array of data elements, buffer(s) of pixel values) into plural separate regions/blocks (i.e. foveated rendering) [¶ 0015-0016]; moreover, a frame rendered using foveated rendering [¶ 0027-0028], as illustrated within Fig. 4; wherein, a region/block is associated with a height and width of one or more pixels and represents regions (of high and low –acuity) [¶ 0029-0032]), generating a respective representation for representing each different block that the array of data elements is divided into (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by generating a respective (high or low –acuity) representation for representing each different region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032], as illustrated within Fig. 5 and Fig. 6; moreover, generating values of pixels representative of high and low –acuity regions representative of a frame and further generating concatenated data-structures representative of the high and low –acuity regions [¶ 0015-0017]; and moreover, interlacing data-structures representative of concatenated data-structures [¶ 0018]), and generating data representing each representation in an encoded form so as to represent the array of data elements as an encoded version of the array of data elements (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by generating data representing each (high or low –acuity) representation in an encoded form so as to represent the frame (i.e. array of data elements, buffer(s) of pixel values) as an encoded version of the array of data elements [¶ 0015 and ¶ 0017-0018]; moreover, concatenated data-structures representative of the high and low –acuity regions [¶ 0029-0032] in relation with foveated rendering [¶ 0027-0028]; still further, generating data representing each (high or low –acuity) representation in an encoded form corresponds to compression [¶ 0042-0044], as illustrated within Fig. 9); 
the decoding circuitry is configured to decode at least part of the encoded version of the array of data elements to produce a decoded version of the array of data elements (Bastani; the decoder (i.e. decoding circuitry) is configured to decode at least part of the encoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to produce a decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0019], as depicted within Fig. 1); and
the consumer circuitry is configured to use at least part of the decoded version of the array of data elements (Bastani; the display (i.e. consumer circuitry) is configured to use at least part of the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0019-0020]); and
wherein:
the data processing system is configured to provide to the encoding circuitry data indicative of a resolution that is to be used by the consumer circuitry for at least one region of the array of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, is configured to provide to the encoder and/or GPU (i.e. encoding circuitry) data indicative of a acuity/resolution  [¶ 0017-0018] that is to be used by the display (i.e. consumer circuitry) for at least one region of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0019-0020 and ¶ 0023], as illustrated within Fig. 1; moreover, the acuity of pixels corresponds to a resolution [¶ 0020, ¶ 0023, and ¶ 0028]); and
Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028] that is to be used by the display (i.e. consumer circuitry) to control the generation of the (high or low –acuity) representation [¶ 0019-0020 and ¶ 0022-0023] for representing at least one region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032]) and the generation of the data representing the representation for representing the at least one block (Bastani; the generation of the data in a representation is for representing (i.e. the data representing the representation for representing) the at least one block [¶ 0015 and ¶ 0017-0018]; wherein, an array of data elements divided into and generation of the data in a representation is for representing one or more blocks corresponds to organization via data-structures or data arrays [¶ 0029-0032] and/or compression [¶ 0042-0044]; moreover, in a foveated rendering step, image data is implicitly divided into one or more data blocks that represent the original image data and the data blocks are generated into one or more data-structures or data arrays that organizes the data blocks as a further representation the original image data [¶ 0016-0017 and ¶ 0027-0028] as illustrated within Fig. 4 and by element 145 and by elements 150 and 151 within Fig. 1; moreover, the original image data is able to be represented by multiple data structure configurations [¶ 0029-0032], as illustrated within Fig. 5 and Fig. 6) by:
determining whether the data indicative of the resolution indicates that a relatively -7-dehn/16220/16220-response-002high resolution is to be used by the consumer circuitry for a region of the array of data elements that corresponds to the at least one block or whether the data indicative of the resolution indicates that a relatively low resolution is to be used the consumer circuitry for a region of the array of data elements that corresponds to the at least one block (Bastani; determining whether the data indicative of the resolution indicates that a relatively -7-dehn/16220/16220-response-002high resolution is to be used by the display (i.e. consumer circuitry) for a region of the array of data elements that corresponds to the at least one block or whether the data indicative of the resolution indicates that a relatively low resolution is to be used by the display (i.e. consumer circuitry) for a region of the array of data elements that corresponds to the at least one block [¶ 0027-0030]; wherein, determinations of high and low resolutions (i.e. pixel acuity) are performed [¶ 0015-0017] for the display [¶ 0019-0020]); and
Bastani; selecting/providing a higher fidelity representation for representing the at least one block [¶ 0016-0018]) and data representing the higher fidelity representation in an encoded form when it is determined that the data indicative of the resolution indicates that a relatively high resolution is to be used by the consumer circuitry for a region of the array of data elements that corresponds to the at least one block (Bastani; generating the higher fidelity representation and data representing the higher fidelity representation in an encoded form when it is determined that the data indicative of the resolution indicates that a relatively high resolution  is to be used by the display (i.e. consumer circuitry) [¶ 0016-0018] for a region of the array of data elements that corresponds to the at least one block [¶ 0018-0020]; wherein, generating the compression and/or concatenation of the low-acuity data (i.e. lower fidelity representation and data representing the lower fidelity representation in an encoded form) when it is determined by the GPU (i.e. application information, multiplexer and/or encoder) that the data is to be a display stream (i.e. used by the display) [¶ 0016-0018 and ¶ 0042-0043]; moreover, the GPU includes an application that generates information representative of a scene that is to be rendered for display corresponding to a determination factor [¶ 0016]; additionally, concatenation [¶ 0029-0032] and display stream compression DSC [¶ 0002 and ¶ 0014-0015]); and
selecting a lower fidelity representation for representing the at least one block (Bastani; selecting/providing a lower fidelity representation for representing the at least one block [¶ 0016-0018]) and generating the lower fidelity representation and data representing the lower fidelity representation in an encoded form when it is determined that the data indicative of the resolution indicates that a relatively low resolution is to be used by the consumer circuitry for a region of the array of data elements that corresponds to the at least one block (Bastani; generating the lower fidelity representation and data representing the lower fidelity representation in an encoded form when it is determined that the data indicative of the resolution indicates that a relatively low resolution  is to be used by the display (i.e. consumer circuitry) [¶ 0016-0018] for a region of the array of data elements that corresponds to the at least one block [¶ 0018-0020]; wherein, generating the compression and/or concatenation of the low-acuity data (i.e. lower fidelity representation and data representing the lower fidelity representation in an encoded form) when it is determined by the GPU (i.e. application information, multiplexer, and/or encoder) that the data is to be a display stream (i.e. used by the display) [¶ 0016-0018 and ¶ 0042-0043]; moreover, the GPU includes an application that generates information representative of a scene that is to be rendered for display corresponding to a determination factor [¶ 0016]; additionally, concatenation [¶ 0029-0032] and display stream compression DSC [¶ 0002 and ¶ 0014-0015]).
Bastani fails to explicitly disclose dividing the array of data elements into plural separate blocks;
	selecting higher fidelity representation; and
	selecting lower fidelity representation.	
However, Nystad teaches dividing the array of data elements into plural separate blocks (Nystad; dividing the array of data elements into plural separate blocks [¶ 0302-0304 and ¶ 0386-0388], as illustrated within Fig. 1, via a system [¶ 0446-0447 and ¶ 0454]; moreover, establishing a data quadtree [¶ 0305-0307] from an array of data values/elements [¶ 0300-0301]), generating a respective representation for representing each different block that the array of data elements is divided into (Nystad; generating a quadtree (i.e. respective representation) for representing each different block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, such that parent and child nodes represent a data relationship [¶ 0319-0321]), and generating data representing each Nystad; generating data representing each tree-structure (i.e. representation) in an encoded form so as to represent the array of data elements as an encoded version of the array of data elements [¶ 0315-0317 and ¶ 0386-0387]; moreover, generating data representing each representation corresponds to parent and child nodes representing a data relationship [¶ 0319-0321], as illustrated within Fig. 2; such that, a data structure is generated as a representative form of data/information [¶ 0388-0391], as illustrated within Fig. 6).
Bastani and Nystad are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani, to incorporate dividing the array of data elements into plural separate blocks, generating a respective representation for representing each different block that the array of data elements is divided into, and generating data representing each representation in an encoded form so as to represent the array of data elements as an encoded version of the array of data elements (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

	selecting lower fidelity representation.
However, Milanfar teaches selecting a higher fidelity representation for representing the at least one block (Milanfar; selecting a higher fidelity/accuracy representation for representing the at least one block/patch [¶ 0077-0078, ¶ 0080, and ¶ 0082-0083]; wherein, generation of the representation for representing at least one block/patch that the image (i.e. array of data elements) [¶ 0060-0062 and ¶ 0066-0068] is divided into [¶ 0034, ¶ 0046-0047, and ¶ 0050]; such that, image data that is divided into a number of patches comprising pixel data corresponds to an array of data elements [¶ 0033-0036]); and 
selecting a lower fidelity representation for representing the at least one block (Milanfar; selecting a lower fidelity/accuracy representation for representing the at least one block/patch [¶ 0077-0078, ¶ 0080, and ¶ 0082-0083]; wherein, generation of the representation for representing at least one block/patch that the image (i.e. array of data elements) [¶ 0060-0062 and ¶ 0066-0068] is divided into [¶ 0034, ¶ 0046-0047, and ¶ 0050]).
Bastani in view of Nystad and Milanfar are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate selecting a higher fidelity representation for representing the at least one block; and selecting a lower fidelity representation for representing the at least one block (as taught by Milanfar), in order to provide an improved imaging that increases image quality in an efficient manner (Milanfar; [¶ 0004-0006 and ¶ 0021]).

Regarding claim 16, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the consumer circuitry comprises a display controller operable to provide the decoded version of the array of data elements to a display for display (Bastani; the display (i.e. consumer circuitry) comprises a display controller operable to provide the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to a display for display [¶ 0019-0020]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]).

Regarding claim 17, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the consumer circuitry comprises a processing unit (Bastani; the display (i.e. consumer circuitry) [¶ 0019-0020] comprises a processing unit [¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]).
Milanfar further teaches wherein the consumer circuitry comprises a graphics processing unit (Milanfar; the system (i.e. consumer circuitry) comprises a video and/or image and signal processor (i.e. graphics processing unit) [¶ 0077-0080 and ¶ 0082-0083]).
Bastani as modified by Nystad and Milanfar, to incorporate wherein the consumer circuitry comprises a graphics processing unit (as taught by Milanfar), in order to provide an improved imaging that increases image quality in an efficient manner (Milanfar; [¶ 0004-0006 and ¶ 0021]).

Regarding claim 20, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the higher fidelity representation for representing the at least one block and the lower fidelity representation is for representing the at least one block (Bastani; the higher fidelity/acuity representation is for representing the at least one block and the lower fidelity/acuity representation is for representing the at least one block [¶ 0029-0032]; wherein, the encoder and/or GPU is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]; moreover, display stream compression (DSC) associated with a lossless method [¶ 0002, ¶ 0015, and ¶ 0017-0018]; and wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]).
Nystad further teaches the data representation is a lossless representation for representing the at least one block and the data representation is a lossy representation for representing the at least one block (Nystad; the data representation is a lossless representation for representing the at least one block and the data representation is a lossy representation for representing the at least one block [¶ 0068-0070]).
Bastani as modified by Nystad and Milanfar, to incorporate the data representation is a lossless representation for representing the at least one block and the data representation is a lossy representation for representing the at least one block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 21, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the higher fidelity representation is a higher fidelity data-structure representation for representing the at least one block  (Bastani; the higher fidelity/acuity representation is a higher fidelity data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]), and the lower fidelity representation is a lower fidelity data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation is a lower fidelity data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]).
Nystad; the data representation is a tree-data-structure (i.e. data tree representation) for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and the data representation is a data tree representation for representing the at least one block (Nystad; the other data representation is a tree-data-structure (i.e. data tree representation) for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate the data representation is a data tree representation for representing the at least one block, and the data representation is a data tree representation for representing the at least one block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 23, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the lower fidelity representation comprises a data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation comprises a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]).
Nystad further teaches wherein the representation comprises a tree representation for representing the at least one block (Nystad; the tree-structure/representation comprises a tree representation for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), wherein the representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node (Nystad; the tree representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node [¶ 0314-0317], as illustrated within Fig. 2; moreover, as depicted within Fig. 2 a child node represents a copy of a parent node (e.g. a root node with at least one child node) [¶ 0320-0322]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate wherein the representation comprises a tree representation for representing the at least one block, wherein the representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node (as taught by Nystad), in order to provide an improved Nystad; [¶ 0004-0007]).

Regarding claim 24, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the lower fidelity representation comprises a data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation comprises a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further discloses wherein the representation comprises a tree representation for representing the at least one block (Nystad; the tree-structure/representation comprises a tree representation for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation (Nystad; encoding is configured to generate the tree representation [¶ 0304-0305, ¶ 0309-0311, and ¶ 0319]; moreover, data processing associated with reduction/minimizing [¶ 0315-0317 and ¶ 0322]) by: 
Nystad; encoding is configured to generate the tree representation, as addressed above, by determining data values to be associated with each node of the tree representation [¶ 0304-0305, ¶ 0309-0311, and ¶ 0319]; moreover, data processing associated with data value manipulation [¶ 0315-0317 and ¶ 0322]) by: 
setting, in a first processing pass, each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents (Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by setting each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents in a 1st processing pass [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2), and each non-leaf node in the tree to the value of one of its child nodes (Nystad; setting each non-leaf node in the tree to the value of one of its child nodes [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2); 
in a second processing pass, subtracting from each node the value of its parent node (Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by subtracting from each node the value of its parent node in a 2nd processing pass [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2); and 
Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by then reducing one or more of the resulting values so as to determine the data values to be associated with each node of the tree representation [¶ 0320-0322], as illustrated within Fig. 2; moreover, data processing associated with reduction/minimization [¶ 0315-0317]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate wherein the representation comprises a tree representation for representing the at least one block, and wherein the encoding is configured to generate the tree representation by: determining data values to be associated with each node of the tree representation by: setting, in a first processing pass, each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents, and each non-leaf node in the tree to the value of one of its child nodes; in a second processing pass, subtracting from each node the value of its parent node; and then reducing one or more of the resulting values so as to determine the data values to be associated with each node of the tree representation (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 25, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the lower fidelity representation comprises a data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation comprises a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further teaches wherein the representation comprises a tree representation for representing the at least one block (Nystad; the tree-structure/representation comprises a tree representation for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation by setting one or more non-leaf node in the tree to the average value of its child nodes (Nystad; the encoding is configured to generate the tree representation by setting one or more parent and/or root (non-leaf) nodes [¶ 0315-0317] in the tree to the common (i.e. average, mean) value of its child nodes [¶ 0320-0322], as illustrated within Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate wherein one or more of the plurality of as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 26, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the lower fidelity representation comprises a data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation comprises a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further teaches wherein the representation comprises a tree representation for representing the at least one block (Nystad; the tree-structure/representation comprises a tree representation for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation by filtering the array of Nystad; the encoding is configured to generate the tree representation by separating/filtering the array of data elements [¶ 0318]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate wherein the representation comprises a tree representation for representing the at least one block, and wherein the encoding is configured to generate the tree representation by filtering the array of data elements (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 27, Bastani in view of Nystad and Milanfar further discloses the data processing system of claim 15, wherein the lower fidelity representation comprises a representation for representing the at least one block (Bastani; the lower fidelity/acuity representation comprises a representation for representing the at least one block [¶ 0029-0032]; such that, data representation of high and low acuity [¶ 0016-0018 and ¶ 0027-0028]; moreover, data is configured to in multiple data forms [¶ 0029-0032]);
Nystad further teaches the representation comprises a representation for representing the at least one block in which a single data value represents plural data elements of the at least one block (Nystad; the tree-structure/representation comprises a representation for representing the at least one block in which a parent node (i.e. single data value) represents plural data elements of the at least one block [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2; wherein, a common/minimum value is shared amongst the children nodes corresponding to a single data value [¶ 0320-0322]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate the representation comprises a representation for representing the at least one block in which a single data value represents plural data elements of the at least one block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 15, due to the similarities claim 28 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 28; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Bastani discloses wherein the data processing system is configured to provide to the encoding circuitry data indicative of a resolution at which at least one region of the array of data elements is to be used (Bastani; the video processing and display system (i.e. data processing system), as addressed with claim 15, is configured to provide to the encoder and/or GPU (i.e. encoding circuitry) data indicative of a acuity/resolution [¶ 0017-0018] at which at least one region of the frame (i.e. array of data elements, buffer(s) of pixel values) is to be used [¶ 0019-0020 and ¶ 0023], as illustrated within Fig. 1; moreover, the acuity of pixels corresponds to a resolution [¶ 0020, ¶ 0023, and ¶ 0028]); and 
the encoding circuitry is configured to use the data indicative of the resolution that is to be used by the consumer circuitry to control the generation of the representation for representing at least one block that the array of data elements is divided into (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028] that is to be used by the display (i.e. consumer circuitry) to control the generation of the (high or low –acuity) representation [¶ 0019-0020 and ¶ 0022-0023] for representing at least one region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032]) and the generation of the data representing the representation for representing the at least one block (Bastani; the generation of the data in a representation is for representing (i.e. the data representing the representation for representing) the at least one block [¶ 0015 and ¶ 0017-0018]; wherein, an array of data elements divided into and generation of the data in a representation is for representing one or more blocks corresponds to organization via data-structures or data arrays [¶ 0029-0032] and/or compression [¶ 0042-0044]; moreover, in a foveated rendering step, image data is implicitly divided into one or more data blocks that represent the original image data and the data blocks are generated into one or more data-structures or data arrays that organizes the data blocks as a further representation the original image data [¶ 0016-0017 and ¶ 0027-0028] as illustrated within Fig. 4 and by element 145 and by elements 150 and 151 within Fig. 1; moreover, the original image data is able to be represented by multiple data structure configurations [¶ 0029-0032], as illustrated within Fig. 5 and Fig. 6).
(further refer to the rejection of claim 15)

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 15, due to the similarities claim 29 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 29; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Bastani discloses a computer readable storage medium storing computer software code which when executing on a processor performs a method of operating a data processing system (Bastani; a computer readable storage medium storing computer software code which when executing on a processor performs a method [¶ 0046-0047] of operating a video processing and display system (i.e. data processing system) [¶ 0015-0016], as illustrated within Fig. 1).
(further refer to the rejection of claim 15)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 15, due to the similarities claim 1 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 1.

Regarding claim 2, Bastani in view of Nystad and Milanfar further discloses the method of claim 1, wherein: 
Bastani; the display (i.e. consumer circuitry) comprises a display controller operable to provide the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to a display for display [¶ 0019-0020]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]); and 
using the decoded version of the array of data elements comprises the display controller providing the decoded version of the array of data elements to the display for display (Bastani; using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) comprises the display controller providing the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to the display for display [¶ 0015, ¶ 0019-0020, and ¶ 0026]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]).  

Regarding claim 3, Bastani in view of Nystad and Milanfar further discloses the method of claim 1, wherein: 
the consumer circuitry comprises a processing unit (Bastani; the display (i.e. consumer circuitry) [¶ 0019-0020] comprises a processing unit [¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]); and
using the decoded version of the array of data elements comprises the processing unit using the decoded version of the array of data elements when rendering Bastani; using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) comprises the processing unit using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) when rendering an image for display [¶ 0015, ¶ 0019-0020, and ¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]).  
Nystad further teaches using the decoded version of the array of data elements comprises the graphics processing unit using the decoded version of the array of data elements when rendering an image for display (Nystad; using the decoded version of the array of data elements [¶ 0281-0282 and ¶ 0302] comprises the GPU using the decoded version of the array of data elements when rendering an image for display [¶ 0436-0438, ¶ 0447, and ¶ 0451]; moreover, decoding in relation with a quadtree [¶ 0329]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate using the decoded version of the array of data elements comprises the graphics processing unit using the decoded version of the array of data elements when rendering an image for display (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).
Milanfar further teaches wherein the consumer circuitry comprises a graphics processing unit (Milanfar; the system (i.e. consumer circuitry) comprises a video and/or image and signal processor (i.e. graphics processing unit) [¶ 0077-0080 and ¶ 0082-0083]).
Bastani as modified by Nystad and Milanfar, to incorporate wherein the consumer circuitry comprises a graphics processing unit (as taught by Milanfar), in order to provide an improved imaging that increases image quality in an efficient manner (Milanfar; [¶ 0004-0006 and ¶ 0021]).

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 20, due to the similarities claim 6 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 21, due to the similarities claim 7 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 7.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 23, due to the similarities claim 9 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 24, due to the similarities claim 10 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 25, due to the similarities claim 11 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 26, due to the similarities claim 12 and claim 26 share, therefore refer to the rejection of claim 26 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 27, due to the similarities claim 13 and claim 27 share, therefore refer to the rejection of claim 27 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 28, due to the similarities claim 14 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 14.



Claim(s) 22 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastani in view of Nystad and Milanfar as applied to claim(s) 15 and 1 above, and further in view of Israelsen, US Patent No. 5255090, hereinafter Israelsen.

Regarding claim 22, Bastani in view of Nystad and Milanfar further discloses the data processing system of claims 15, wherein the higher fidelity representation comprises a data-structure representation for representing the at least one block  (Bastani; the higher fidelity/acuity representation is a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]), and the lower fidelity representation comprises a data-structure representation for representing the at least one block (Bastani; the lower fidelity/acuity representation is a data-structure representation for representing the at least one block [¶ 0029-0032]; such that, data is in the form of one or more data structures and/or data arrays [¶ 0016-0018 and ¶ 0027-0028]; wherein, data is configured to embody multiple data structure forms [¶ 0029-0032]).
Nystad further teaches the data representation comprises a tree representation for representing the at least one block (Nystad; the data representation is a tree-data-structure (i.e. data tree representation) for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and the data representation is a tree representation for representing the at least one block (Nystad; the other data representation is a tree-data-structure (i.e. data tree representation) for representing the at least one block [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate the data representation comprises a tree representation for representing the at least one block, and the data representation is a tree representation for representing the at least one block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).
the higher fidelity representation comprises a tree representation, and the lower fidelity representation comprises a truncated tree representation.
However, Israelsen teaches wherein the higher fidelity representation comprises a tree representation for representing the at least one block (Israelsen; the higher accuracy/fidelity representation comprises a tree representation for representing the at least one block [Col. 13, lines 3-54]; i.e. the deeper the tree level the more accuracy), and the lower fidelity representation comprises a truncated tree representation for representing the at least one block (Israelsen; the lower accuracy/fidelity representation comprises a truncated tree representation for representing the at least one block [Col. 13, lines 3-54]; i.e. the shallower the tree level the less accuracy).
Bastani in view of Nystad and Milanfar and Israelsen are considered to be analogous art because they pertain to generating and/or managing data in relation with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad and Milanfar, to incorporate wherein the higher fidelity representation comprises a tree representation for representing the at least one block, and the lower fidelity representation comprises a truncated tree representation for representing the at least one block (as taught by Israelsen), in order to provide an improved imaging with reduced degradation associated with compression (Israelsen; [Col. 2, lines 4-58]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 22, due to the similarities claim 8 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 8.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616